Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 recites the limitation "STEVI" in the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. “Specifications of an electromyogram-driven neuromuscular stimulator for upper limb functional recovery” in view of Dixon et al. US 2017/0157396 .
Concerning claims 1, 9 and 13, Muraoka teach an IVES system (fig.3) with a module for receiving EMGs (see amplifier and micro computer), a module for supplying a 
Concerning claim 2, claim 2 is functional and has no threshold cutoff elements. The emg output supplied to the controller of Muraoka is above an arbitrary threshold (as well as below it at times).
For claim 3, the emg receiving module is operable between successive pulses. (see. fig. 4 of Muraoka. 
For claim 4 the emg receiving module is substantially continuous between successive pulses (see figure 4 of Muraoka).
For claim 5, Muraoka  effectively averages emg signals by taking differences between signals to provide smooth eggs by removing artifacts.(see bottom of column 1 on page 279.

For claim 7, the stimulation amplitudes are configured do no exceeds maximum amplitude which is the pre-determined level of the 2 DIACs. (see section IIB.)
For claim 8, the transformer passively discharges the electrical charge of the electrodes during the emg sensing phase (last paragraph on page 278).
For claims 10 and 16, the electrodes are “skin” electrodes. They can be applied to the skin.
For claims 11 and 14 the electrodes are switched from sensing to stimulation, thus utilizing the same electrodes for both stimulation and emg sensing. 
For claims 12 and 15, it would have been obvious to use 2 separate sets of electrodes for sensing and stimulating as a conventional alternative to shared sensing/stimulation electrodes. 
For claims 17 -19, Applicant recites several well-known uses wherein muscle atrophy or muscle growth may be desired, for which the Muraoka systems is designed. Applying the Muraoka device and techniques to these types of conditions would be obvious applications of the Yoshihiro device. 
For claim 20, the recited method is an inherit property of the Muraoka device. It provides real time feedback/stimulation to the patient to provide a sensation of greater muscular control. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.